Citation Nr: 0823287	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-35 724	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico that denied the benefit sought on 
appeal.  The veteran, who had active service from December 
1984 to April 1992, appealed that decision, and the case was 
referred to the Board for appellate review.  


FINDING OF FACT

The veteran did not engage in combat with an enemy during 
service and the record does not include credible supporting 
evidence verifying the occurrence of an in-service stressor 
to support a diagnosis of PTSD. 


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1110, 1154, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in February 2004, November 2005 and March 
2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment 
of the duty to notify or the duty to assist have prejudiced 
the veteran in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App.103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the veteran's 
appeal.

The veteran essentially contends that he is entitled to 
service connection for post-traumatic stress disorder that is 
due to stressful incidents he was exposed to during service.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service "stressor"; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2006); Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a 
stressor during service to support service connection for 
PTSD varies depending on whether the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  This determination is made by examining military 
citation or other supporting evidence.  If VA determines that 
the veteran engaged in combat with the enemy, and the alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement must be accepted as conclusive evidence as to 
its actual occurrence and no further development or 
corroborative evidence is necessary provided that such 
testimony is found to be credible and "consistent with the 
circumstances, conditions, or hardships of service." See 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Where the determination is made that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  In such cases, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Moreover, a medical opinion diagnosing PTSD 
does not suffice to verify the occurrence of the claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Moreau, 9 Vet. App. at 395-396 (1996).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Henley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The Board notes that the veteran did not receive any 
decorations or awards indicative of having engaged in combat 
with the enemy, and that his service personnel and medical 
records are negative for any indication of combat status or 
combat injury.  While in service, the veteran worked as an 
aircraft maintenance specialist, a position not ordinarily 
associated with combat.  Nor does the veteran contend that 
the claimed stressors are combat related.  Since combat 
status has not been demonstrated, and because the veteran's 
claimed stressors are unrelated to combat, his lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressors.  Therefore, to substantiate the claim, the 
record must contain service records or other credible 
evidence which supports and does not contradict the veteran's 
claim.  

The veteran's service medical records are negative for a 
diagnosis of any psychiatric disorder.  In August 1987 the 
veteran was treated for an isolated case of fatigue and 
stress at the US Air Force Hospital in Holloman, New Mexico, 
but subsequent service records are negative for any other 
incidents. 

The veteran's VA treatment records from June 2003 include a 
diagnosis of PTSD, but make no mention of a stressor.  A 
March 2004 psychological test indicated symptoms consistent 
with mild PTSD, including intrusive thoughts about once a 
week triggered by TV news about war planes or bombed 
civilians, hypervigilance triggered by Arab individuals, 
occasional nightmares regarding terrorists and irritability 
and an exaggerated startle response when around conflict at 
work.  He also reported decreased interest and feelings of 
worthlessness.  During that evaluation the veteran claimed 
that while stationed in Saudi Arabia he was "riding brakes" 
on a damaged aircraft and everyone abandoned it when told 
there was a "live" bomb onboard.  The veteran claimed he 
had to jump off the wing to flee until others came to disarm 
the bomb.  The veteran also reported guilt after seeing news 
clips of civilians killed when the plane he worked on bombed 
a bunker complex in Iraq.  

Finally, in February 2005 the veteran submitted a handwritten 
stressor statement where he realleged the stressors mentioned 
in his PTSD examination and also mentioned an incident where 
a plane he serviced had flown through anthrax.  The veteran 
also claimed that because of his security clearance he was 
unable to reveal more details.  

The evidence in the record is insufficient to verify an in-
service stressor.  In a letter from the RO in February 2004 
the veteran was provided a questionnaire requesting specific 
information on his claimed stressor.  He has failed to 
provide that information on several occasions.  In light of 
this a diagnosis of PTSD is unreliable.  Without a service-
related stressor there can be no service connection for PTSD. 

As noted, because the veteran's stressors are not combat 
related, to substantiate the claim the record must contain 
service records or other credible evidence which supports and 
does not contradict the veteran's testimony.  Such evidence 
is lacking and the veteran has not pointed to any other 
evidence or official record which would serve to corroborate 
his experiences.  The Board has considered whether additional 
development is required to attempt to verify the veteran's 
stressors.  After considering the nature of the veteran's 
stressors, however, the Board has determined that no 
additional development would likely serve to substantiate the 
claim.  

Given the lack of any corroborating evidence of the veteran's 
alleged in-service stressors, the second element of 38 C.F.R. 
§ 3.304(f) has not been satisfied and the veteran's claim 
fails.  


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied. 



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


